Title: Saturday October 1st. 1785.
From: Adams, John Quincy
To: 


       I have been arguing with myself, whether I had best continue my Journal, or break it off at present. The events for the future will probably be a continual repetition one of the other: and will contain nothing that even I myself may desire to Remember. But I have thought that I shall surely have often observations to make upon diverse subjects, which it may be proper to commit to Paper. And I can again employ the Resource of sketching Characters, which however imperfect, and however unlike they may be, yet will serve in future to remind me of the opinion I shall have formed, of the respective persons. My Journal till now has almost entirely consisted in an account of my peregrinations: with very few reflections or observations. My Plan will now be very different. Little narrative, and the most part of what I write will be observations.
      